DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 – 9, 10, 11 and 17 - 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cariou (US Publication 2017/0201298).
Regarding claims 1 and 10, Cariou teaches a method and a station (STA) comprising:
 	a processor; and a transceiver;
 	the processor and the transceiver configured to receive, from an access point (AP), a frame including: (i.e. fig. 6 shows a STA comprising a processor, memory and transceiver for executing programmed instructions; see paragraphs 76, 77: see also fig. 7) (see also fig. 1 showing a AP may send a RTS frame for MU-MIMO setup to multiple STAs and may receive a CTS in response)
 	information indicating a broadcast address, (i.e. fig. 3 shows the RTS frame may comprise a payload portion comprising an address for a MU-MIMO transmission; see paragraph 55, 56) and
 	a control trailer including information indicating that a multi-user multiple input-multiple output (MU- MIMO) frame is to be transmitted by the AP, and information indicative of a designation of a plurality of STAs, the plurality of STAs including the STA, (i.e. fig. 3 shows the RTS frame may comprise a control trailer  (306 )comprising MU-MIMO indication (308) and also information indicating multiple destination STAs (310); see paragraphs 56 - 59)
 	wherein the frame solicits response frames from at least the designated plurality of STAs; the processor and the transceiver configured to transmit a response frame to the indicated broadcast address; (i.e. fig. 2 shows the AP may receive a CTS in response to the RTS frame a CTS is addressed to the sender of the RTS; see paragraph 46, 61) and
the processor and the transceiver configured to receive the MU-MIMO frame from the AP. (i.e. figs. 6 and 1 shows the processor and the transceiver in the STA may receive the RTS from the AP respectively)
Regarding claims 2 and 11, Cariou teaches the STA of claim 1, wherein the information indicative of a designation of the plurality of STAs is a group identifier. (i.e. a field in the control trailer may represent a group of device identifiers; see paragraph 73)
Regarding claims 7 and 16, Cariou teaches the STA of claim 1, wherein the transmission of the response frame is performed substantially simultaneously with a transmission of a response frame from at least another STA of the plurality of STAs. (i.e. fig. 1 shows the CTS frame may be received simultaneously from the multiple destination devices; see paragraphs 45, 46)
Regarding claims 8 and 17, Cariou teaches the STA of claim 2, wherein the response frame is transmitted at approximately the same time as the response frame from the at least another STA of the plurality of STAs, with a small delay between them. (i.e. fig. 1 shows the CTS frame may be received simultaneously from the multiple destination devices; see paragraphs 45, 46)
Regarding claims 9 and 18, Cariou teaches the STA of claim 1, wherein the frame received from the AP is a request-to-send (RTS) frame and the transmitted response frame is a clear-to-send (CTS) frame. (i.e. fig. 1 shows the frame sent from the AP is a RTS and the frames reveived are CTS)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 6, 13 - 16 are rejected under 35 U.S.C. 103  as being obvious over Cariou (US Publication 2017/0201298) in view of Yang et al. (US Publication 2021/0006301) disclosed 62/464672.
Regarding claim 3 and 12, Cariou discloses all the recited limitations of claim 1 and 10 as described previously from which claim 3 and 12 depend. Cariou does not teach wherein the control trailer includes information indicative of a MU-MIMO antenna configuration. However, Yang teaches wherein the control trailer includes information indicative of a MU-MIMO antenna configuration. (i.e. Yang discloses a control trailer of a RTS frame may comprise an indication of either SU-MIMO/MU-MIMO and an antenna configuration; see paragraphs 278, 279)
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to utilize the RTS frame of Cariou into Yang. Both Cariou and Yang teach MU-MIMO transmission and RTS to initiate wireless communication. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Cariou to improve network efficiency by consolidating configuration information in the trailer.
Regarding claim 4 and 13, Cariou discloses all the recited limitations of claim 3 and 12 as described previously from which claim 4 and 13 depend. Cariou does not teach , wherein the processor and the transceiver are further configured to receive the MU-MIMO frame from the AP using the MU-MIMO antenna configuration. However, Yang teaches , wherein the processor and the transceiver are further configured to receive the MU-MIMO frame from the AP using the MU-MIMO antenna configuration. (i.e. Yang discloses a control trailer of a RTS frame sent by an AP may comprise an indication of either SU-MIMO/MU-MIMO and an antenna configuration; see paragraphs 278, 279)
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to utilize the RTS frame of Cariou into Yang. Both Cariou and Yang teach MU-MIMO transmission and RTS to initiate wireless communication. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Cariou to improve network efficiency by consolidating configuration information in the trailer.
Regarding claim 5 and 14, Cariou discloses all the recited limitations of claim 3 and 12 as described previously from which claim 5 and 14 depend. Cariou does not teach , wherein the frame is transmitted using the MU-MIMO antenna configuration. However, Yang teaches wherein the frame is transmitted using the MU-MIMO antenna configuration. (i.e. Yang discloses a control trailer of a RTS frame sent by an AP may comprise an indication of either SU-MIMO/MU-MIMO and an antenna configuration; see paragraphs 278, 279)
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to utilize the RTS frame of Cariou into Yang. Both Cariou and Yang teach MU-MIMO transmission and RTS to initiate wireless communication. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Cariou to improve network efficiency by consolidating configuration information in the trailer.
Regarding claim 6 and 15, Cariou discloses all the recited limitations of claim 1 and 10 as described previously from which claim 6 and 15 depend. Cariou does not teach wherein the response frame is transmitted using a single-input singe-output (SISO) antenna configuration. However, Yang teaches wherein the response frame is transmitted using a single-input singe-output (SISO) antenna configuration. (i.e. Yang discloses a CTS frame should be transmitted using SISO; see paragraphs 139)
It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to utilize the CTS frame of Cariou into Yang. Both Cariou and Yang teach MU-MIMO transmission and RTS to initiate wireless communication and CTS as a response. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Cariou to improve network efficiency by permitting the response to a transmission request to utilize only one antenna reducing power consumption.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
October 19, 2022Primary Examiner, Art Unit 2471